Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
 
PRIORITY
The Applicant claims priority to EP14190167.8, filed on 23 October 2014. The foreign document does not provide support for Bacteroides salyersiae, Bacteroides acidifaciens, Bacteroides intestinalis, Bacteroides vulgatus or Burkholderia cenocepacia (as recited in claim 46). The Applicant claims priority to EP15162097.8, filed on 31 March 2015. The foreign document does not provide support for Bacteroides salyersiae, Bacteroides acidifaciens or Bacteroides intestinalis (as recited in claim 46).

WITHDRAWN REJECTIONS
The previous rejections made under 35 U.S.C. 103 have been withdrawn due to claim amendment.
NEW REJECTIONS
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 46 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 


Claim 45 recites a probiotic bacterial composition comprising bacteria of a species selected from the group “consisting of….”. The MPEP teaches “The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim”. As written, the claim excludes any other species than those recited in claim 45. Claim 46 recites “the bacterial composition comprises bacteria from at least two different species selected from the group consisting of….”. The claim recites species (i.e. Bacteroides salyersiae) that are not recited in claim 45. Therefore claim 46 is not further limiting. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 45-46, 48 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Mazamanian et al. (Probiotic Prevention And Treatment Of Colon Cancer. US 2014/0335131 13 November 2014 with benefit of Provisional application 61/822126, filed on 10 May 2013) in view of Korman et al. (Human CTLA-4 Antibodies And Their Uses. Patent 8017114 2011) as evidenced by Hecht et al. (Bacteroides species. Infectious Disease and Microbial Agents, pages 1-11, 2014).

Manzamanian et al. teach a method for preventing, delaying the onset of or reducing the progression of colorectal tumorigenesis in a subject identified as at risk of colorectal tumorigenesis, comprising adjusting the composition of gut microbiota in the subject via administering to the subject a composition comprising Bacteroides bacteria ([0010]). The subject can be at various stages of colorectal cancer ([0093]). Therefore the art treats cancer in a subject.

In some embodiments, the Bacteroides is one or more of B. fragilis, B. thetaiotaomicron, B. vulgatus, or a mixture thereof ([0011]). Examiner notes B. fragilis and B. thetaiotaomicron read on the species recited in claim 45. Examiner notes claim 45 has been amended to recite “wherein said probiotic bacterial composition comprises bacteria sufficient to colonize the digestive tract of the patient”. Claim 45 recites the bacterial composition “consists” of the recited strains. The MPEP teaches “The transitional phrase "consisting of" excludes any element, step, or ingredient not 

Manzamanian  teaches the composition comprising bacteria, for example, a composition comprising Bacteroides bacteria, can be administered alone or in combination with one or more additional probiotic, neutraceutical or therapeutic agents ([0063]). Therefore the art suggests administering a composition comprising Bacteroides bacteria with a therapeutic agent.

While the art suggests administering a therapeutic agent in combination with Bacteroides bacteria, the art is silent regarding the use of a an anti-CTLA4 monoclonal antibody.

Korman teaches a therapeutically effective antibody that binds to CTLA-4 (column 4, lines 20-25). CTLA-4 is a T cell surface molecule (column 3, line 21). Korman teaches the antibody binds to CTLA-4 on the cell surface of T cells (column 4, lines 30-25). 
Korman teaches it can be administered in combination with anti-cancer therapy (column 9, lines 33-36). Korman teaches “When antibodies to CTLA-4 are administered together with another agent, the two can be administered in either order or simultaneously. The 

As set forth above, Manzamanian et al. teach treating colon cancer by administering a composition comprising B. fragilis or B. thetaiotaomicron. The art suggests administration with a cancer therapeutic. It would have been obvious to combine the teachings of the prior art by also administering a CTLA-4 antibody. One would have been motivated to do so since Korman teaches a CTLA-4 antibody can be used to treat colon cancer. The skilled artisan would use a cancer therapeutic that is known to treat colon cancer with the probiotic treatment taught by Manzamanian. The MPEP teaches it is prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose. One would have had a reasonable expectation of success since Manzamanian teaches cancer therapeutics can be administered with the disclosed bacteria. One would have expected similar results since Manzamanian and Korman treat the same disorder. Because the claimed method is rendered obvious by the prior art, the composition taught by Manzamanian would be expected to potentiate the therapeutic taught by Korman as claimed. 
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 45 is rendered obvious as claimed (claim 45).

As set forth above, Manzamanian teaches the composition can comprise a mixture of Bacteroides fragilis and Bacteroides thetaiotaomicron (supra). Therefore claim 46 is included in this rejection (claim 46).

Manzamanian discloses the bacteria can be administered orally ([0011]). Therefore claim 48 is included in this rejection (claim 48).

Manzamanian teaches the following ([0093]):
Subjects at various stages of colorectal cancer may be treated with the presently disclosed methods. For example, a subject may be treated with the presently disclosed methods
at the precancer or tumor budding stage, at the dysplasia stage, before or after the tumor invades submucosa, before or after the tumor invades muscularis propria, before or after the
tumor invades subserosa or beyond, before or after the tumor invades adjacent organs, before or after the tumor perforates the visceral peritoneum, before or after metastasis, before or
after surgery, radiation therapy or chemotherapy, before or after remission, etc.

Therefore Manzamanian discloses treatment with the bacterial composition at any time, and teaches administration before or after therapy. It is of note the art teaches the disclosed probiotic composition can be administered with a therapeutic agent “in any order” ([0063]).

Manzamanian does not explicitly teach treatment with the bacterial composition before treatment with an anti-CTLA4 monoclonal antibody.

It would have been obvious to administer the probiotic composition before treatment with the claimed antibody. One would have been motivated to do so claim 50).

Manzamanian teaches the subject can have dysbiosis ([0015]). The art teaches decreased colonization of Bacteroides can lead to dysbiosis contributing to colorectal cancer ([0054]). As evidenced by Hecht et al., Bacteroides are gram negative (see first paragraph if page 1). Therefore claim 51 is included in this rejection (claim 51).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 14 March 2022 are acknowledged. The Applicant notes the amended claims recite that the claimed probiotic bacterial composition increases an individual's response to an anti-CTLA4 monoclonal antibody. The Applicant alleges the specification shows synergy between administering the claimed bacteria and the anti- CTLA monoclonal antibody. The Applicant alleges that in the present application, the inventors have demonstrated for the first time an inappropriate gut microbiota leads to resistance to a treatment with an anti-CTLA monoclonal antibody, so that administering an anti-CTLA monoclonal antibody to a patient not having such an appropriate gut microbiota will not have any antitumor effect (see at least Example 1 and Figure 1). The Applicant argues they also showed that 

EXAMINER’S RESPONSE
The arguments are not persuasive. Examiner notes new grounds of rejection have been set forth above. Claim 45 recites administering a probiotic composition comprising a species selected from the group consisting of Bacteroides fragilis, Bacteroides thetaiotaomicron and Burkholderia cepacia and a mixture of Bacteroides fragilis and Burkholderia cepacia. As set forth above, Manzamanian teaches administration of Bacteroides, and teaches in some embodiments, the composition comprises Bacteroides fragilis and Bacteroides thetaiotaomicron. Therefore the art administers the same bacterial composition recited in claim 45. The art teaches the composition comprising bacteria, for example, a composition comprising Bacteroides bacteria, can 

It would have been obvious to combine the teachings of the prior art for the reasons set forth above. Manzamanian and Korman teach compositions that treat the same type of cancer.  In re Kerkoven (205 USPQ 1069) states it is obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  One would have had a reasonable expectation of success since both reference teach the compositions can be combined with other therapeutics that treat cancer. The Applicant argues Mazamanian teaches that the protection from colitis-induced colon cancer by B. fragilis colonization is through the TLR2 signalling pathway (Example). Applicant notes that neither Korman nor Ott discloses or suggests that TLR2 could be implicated in the anticancer effects of immune checkpoint blockers. In response, Examiner points out Example 3 is specific to cancer caused by colitis. While the art teaches protection for “colitis-induced” colorectal cancer is through the TLR2 .

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Manzamanian in view of Korman as applied to claim 45 above, and further in view of Katz et al. (previously cited; Four Reasons to Consider Probiotics with Radiation Therapy, Radiation Nation. 10 April 2014. Pages 1-2).

Claim 45 is rendered obvious on the grounds set forth above. The teachings of Manzamanian and Korman are reiterated.

Manzamanian discloses methods of treating colorectal cancer. As set forth above, Manzamanian teaches the disclosed probiotic composition can be used before or after radiation therapy (hence, radiotherapy). 

The art is silent regarding its use in a subject undergoing radiotherapy.



As set forth above, Manzamanian discloses a probiotic to treat colorectal cancer in a subject. Examiner notes colorectal cancer is any cancer of the colon or rectum. It would have been obvious to administer a therapy comprising probiotics during radiation therapy. One would have been motivated to do so since Katz teaches radiation therapy is used to treat rectal cancers and teaches probiotics can be used during therapy. One would do so to lessen side effects and avoid secondary complications as taught by Katz. One would have had a reasonable expectation of success since Manzamanian teaches the probiotic can be administered at any stage of treatment. One would have expected similar results since both references are directed to treating colorectal cancer. Therefore claim 52 is rendered obvious (claim 52).



			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653